                                                                       Case 2:19-cv-00006-JAD-CWH Document 10 Filed 03/28/19 Page 1 of 2


                                                                   1   DICKINSON WRIGHT PLLC
                                                                       JOHN L. KRIEGER, Nevada Bar No. 6023
                                                                   2   Email : jkrieger@dickinson-wright.com
                                                                       STEVEN A. CALOIARO, Nevada Bar No. 12344
                                                                   3
                                                                       Email: scaloiaro@dickinson-wright.com
                                                                   4   8363 West Sunset Road, Suite 200
                                                                       Las Vegas, Nevada 89113
                                                                   5   Tel: (702) 550-4400
                                                                       Fax: (844) 670-6009
                                                                   6   Attorneys for Non-Party H-PAC Plastics LLC
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                           DISTRICT OF NEVADA
                                                                   9
                                                                       OCTAFORM INC,                                       Case No.: 2:19-cv-00006-JAD-CWH
                                                                  10
                                                                                             Plaintiff,                    STIPULATION AND ORDER
                                                                  11   v.                                                  REGARDING DISMISSAL
                                                                                                                           WITH PREJUDICE
                                                                  12   LEONARD S. WARLAND and SANDRA L.                                          ECF No. 10
                                                                       WARLAND,
8363 West Sunset Road, Suite 200




                                                                                                                           Case Pending in the United States
                                   Las Vegas, Nevada 89113-2210




                                                                  13                                                       Bankruptcy Court for the
                                                                                             Defendants.
                                                                                                                           Western District of Wisconsin,
                                                                  14                                                       Case No. 3-18-00061-bhl
                                                                  15
                                                                              IT IS HEREBY STIPULATED, by and between the undersigned, counsel of record for
                                                                  16
                                                                       Movant H-PAC Plastics LLC (“H-PAC”) and Octaform Inc. (“Octaform”) and (collectively
                                                                  17
                                                                       “Parties”) hereby agree and stipulate as follows:
                                                                  18
                                                                              IT IS HEREBY AGREED AND STIPULATED by and between the Parties that no further
                                                                  19
                                                                       action on the subpoena is necessary such that the Court’s Order granting the motion to quash is
                                                                  20
                                                                       moot (ECF No. 9); and
                                                                  21
                                                                       ///
                                                                  22
                                                                       ///
                                                                  23
                                                                       ///
                                                                  24
                                                                       ///
                                                                  25
                                                                       ///
                                                                  26
                                                                       ///
                                                                  27
                                                                       ///
                                                                  28

                                                                                                                       1
                                                                       Case 2:19-cv-00006-JAD-CWH Document 10 Filed 03/28/19 Page 2 of 2


                                                                   1          IT IS FURTHER STIPULATED AND AGREED that the Parties have resolved their

                                                                   2   differences and each party will bear its own attorneys’ fees and costs.

                                                                   3

                                                                   4   Dated: March 28, 2019                          Dated: March 28, 2019
                                                                   5
                                                                       QUARLES & BRADY LLP                            DICKINSON WRIGHT PLLC
                                                                   6
                                                                       /s/ Daniel M. Janssen                           /s/ John L. Krieger
                                                                   7   Daniel M. Janssen, Esq.                        John L. Krieger, Esq. (NV 6023)
                                                                       (Pro Hac Vice to be submitted)                 Steven A. Caloiaro, Esq. (NV 12344)
                                                                   8   411 East Wisconsin Avenue, Suite 2350          8363 West Sunset Road, Suite 200
                                                                       Milwaukee, WI 53202                            Las Vegas, NV 89113
                                                                   9
                                                                       Attorneys for Plaintiff Octaform Inc.          Attorneys for Non-Party H-PAC Plastics LLC
                                                                  10
                                                                                                             IT IS SO ORDERED:
                                                                  11                                              ORDER
                                                                  12       Based on the parties' stipulation [ECF No. 10] and good cause appearing, IT IS HEREBY
8363 West Sunset Road, Suite 200
                                   Las Vegas, Nevada 89113-2210




                                                                  13    ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                                                                                                              UNITED
                                                                        and costs. The Clerk of Court is directed      STATES
                                                                                                                   to CLOSE     MAGISTRATE
                                                                                                                              THIS  CASE.       JUDGE
                                                                  14
                                                                                                             DATED:
                                                                  15                                                  ______________________________
                                                                                                                      U.S. District Judge Jennifer A. Dorsey
                                                                  16                                                  Dated: March 28, 2019
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        2
